UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 5, 2013 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-25349 54-0251350 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 440 East Commonwealth Boulevard, Martinsville, Virginia (276) 632-0459 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On June 5, 2013, Hooker Furniture Corporation (the “Company”) held a teleconference to present its fiscal 2014 first quarter results. The teleconference has been archived for replay on the Company's web site at www.hookerfurniture.com in the Investor Relations section. A transcript of the teleconference is furnished as Exhibit 99.1 to this report and is incorporated in response to this item by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1Transcript for Earnings Teleconferenceheld June 5, 2013. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOOKER FURNITURE CORPORATION By:/s/ Paul A. Huckfeldt Paul A. Huckfeldt Vice-President – Finance and Accounting Chief Financial Officer Date: June 5, 2013
